                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

Realtime Data LLC,

                          Plaintiff,

                   V.                      Civil Action No. 17-0800-CFC
                                           CONSOLIDATED
Array Networks Inc., et al.,

                          Defendant.


Realtime Data LLC,

                          Plaintiff,

                   v.
                                           Civil Action No. 17-0925-CFC
Spectra Logic Corp.,

                          Defendant.




Stephen B. Brauerman, BAYARD, P.A., Wilmington, Delaware; C. Jay Chung,
Christian X. Conkle, Marc A. Fenster, Adam S. Hoffman, Paul A. Kroeger, Reza
Mirzaie, Philip X. Wang, RUSS AUGUST & KABAT, Los Angeles, California

             Counsel for Plaintiff

Geoffrey Graham Grivner, BUCHANAN INGERSOLL & ROONEY P.C.,
Wilmington, DE

             Counsel for Defendant Array Nenvorks, Inc.
Jack B. Blumenfeld, Brian P. Egan, MORRIS, NICHOLS, ARSHT & TUNNELL
LLP, Wilmington, Delaware; Jeffrey J. Lyons, BAKER & HOSTETLER,
Wilmington, Delaware

           Counsel for Defendant Fortinet, Inc.

Andrew Colin Mayo, ASHBY & GEDDES, Wilmington, Delaware; Guy Yonay,
Kyle Auteri, PEARL COHEN ZEDEKLATZERBARATZ LLP, New York, New
York

           Counsel for Defendant Reduxio Systems, Inc.

Brian P. Egan, MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington,
Delaware; Jeffrey J. Lyons, BAKER & HOSTETLER, Wilmington, Delaware

           Counsel for Defendant Panzura

Steven L. Caponi, K&L GATES LLP, Wilmington, Delaware; Elizabeth J.
Weiskopf, Nicholas F. Lenning, Theodore J. Angelis, K&L GATES LLP, Seattle,
Washington

           Counsel for Defendant Quest Software, Inc.

Andrew Colin Mayo, ASHBY & GEDDES, Wilmington, Delaware

           Counsel for Defendant CTERA Networks, Ltd.

Kenneth Laurence Dorsney, MORRIS JAMES LLP, Wilmington, Delaware;
Joshua M. Masur, ZUBER LAWLER & DEL DUCA LLP, Redwood City,
California

           Counsel for Defendant Aryaka Networks, Inc.

Robert M. Vrana, YOUNG, CONWAY, STARGATT & TAYLOR LLP,
Wilmington, Delaware

           Counsel for Defendant Nimbus Data, Inc.

Kelly E. Farnan, Renee Mosley Delcollo, RICHARDS, LAYTON & FINGER, PA,
Wilmington, Delaware; Richard G. Frenkel, Lisa K. Nguyen, LATHAM &
                                      11
WATKINS LLP, Menlo Park, CA; Gabriel K. Bell, LATHAM & WATKINS LLP,
Washington, D.C.; Amit Makker, LATHAM & WATKINS LLP, San Francisco,
CA

           Counsel for Defendant Kaminario, Inc.

David Ellis Moore, Alan Richard Silverstein, Bindu Ann George Palapura,
POTTER ANDERSON & CORROON, LLP, Wilmington, Delaware; Katherine R.
McMorrow, Manny J. Caixeiro, DENTONS US LLP, Los Angeles, California;
Timothy J. Carroll, DENTONS US LLP, Chicago, Illinois; Scott S. Crocker,
Steven R. Sprinkle, SPRINKLE LAW GROUP, Austin, Texas

           Counsel for Defendant Open Text, Inc.

RobertM. Vrana, YOUNG, CONWAY, STARGATT & TAYLORLLP,
Wilmington, Delaware; Hilary L. Preston, VINSON & ELKINS LLP, New York,
New York; Parker D. Hancock, VINSON & ELKINS LLP, Houston, Texas,

           Counsel for Defendant MongoDB Inc.

Stephen J. Kraftschik, POLSINELLI PC, Wilmington, Delaware

           Counsel for Defendant Buurst, Inc. f/k/a SoftNAS, Inc.

Carl Douglas Neff, FISHERBROYLES, LLP, Wilmington, Delaware; Ryan T.
Beard, FISHER BROYLES, Austin, Texas; Christopher R. Kinkade, FISHER
BROYLES, Princeton, New Jersey

           Counsel for Defendant Egnyte, Inc.

David Ellis Moore, Bindu Ann George Palapura, Stephanie E. O'Bryne, POTTER
ANDERSON & CORROON, LLP; Wilmington, Delaware; Robert E. Purcell,
THE LAW OFFICE OF ROBERT E. PURCELL, PLLC, Syracuse, New York

           Counsel for Defendant Spectra Logic Corp.

                        MEMORANDUM OPINION

May 4, 2021
Wilmington, Delaware
                                      111
                                                        COLMF.
                                             UNITED STATES DIST

      Plaintiff Realtime Data LLC has sued fourteen Defendants for infringement

of various combinations of eight patents it holds: U.S. Patent Nos. 7,415,530 (the

#530 patent), 8,717,203 (the #203 patent), 8,717,204 (the #204 patent), 8,933,825

(the #825 patent), 9,054,728 (the #728 patent), 9,116,908 (the #908 patent),

9,667,751 (the #751 patent), and 10,019,458 (the #458 patent). The asserted

patents are directed to systems and methods involving data compression.

      Pending before me are motions to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) filed by six Defendants. Realtime Data LLC v. Fortinet, Inc.,

No. 17-1635, D.I. 11; Realtime Data LLC v. Spectra Logic Corp., No. 17-0925,

D.I. 41; Realtime Data LLC v. Reduxio Systems, Inc., No. 17-1676, D.I. 9;

Realtime Data LLC v. Panzura, Inc., No. 18-1200, D.I. 21; Realtime Data LLC v.

Aryaka Networks, Inc., No. 18-2062, D.I. 15; Realtime Data LLC v. Kaminario,

Inc., No. 19-0350, D.I. 23. All six Defendants argue that I should dismiss

Realtime Data's complaints because the asserted patents are invalid under 35

U.S.C. § 101 for failing to claim patentable subject matter. Some Defendants

argue additional grounds for dismissal, but because I find all the asserted patents

invalid on § 101 grounds I do not reach those arguments.
I.    BACKGROUND

      Realtime alleges that it is a developer of data compression technology and

that it maintains an active patent licensing business. See Fortinet, No. 17-1635,

D.I. 1 ,r 1. The asserted patents claim variations on a common theme. The patents

all relate to methods and systems for compression and decompression of data.

Each of the eight patents has one of three shared written descriptions. The #825,

#728, and #203 patents share one written description; the #530, #908, and #458

patents share another written description; and the #204 and #7 51 patents share a

third written description.

      Kaminario challenges as ineligible the #825 and #458 patents. Kamanario,

Fortinet, Reduxio, Panzaura, and Aryaka challenge the #751 patent. Fortinet,

Spectra, Reduxio, Panzaura, and Aryaka challenge the #728 and #908 patents.

Fortinet and Reduxio challenge the #203 patent. Spectra challenges the #204

patent. And Spectra, Panzura, and Aryaka challenge the #530 patent.

      Claim 18 of the #825 recites

              [a] method comprising:
              associating at least one encoder to each one of a
                   plurality of parameters or attributes of data:
              analyzing data within a data block to determine whether
                   a parameter or attribute of the data within the data
                   block is identified for the data block;
              wherein the analyzing of the data within the data block
                   to identify a parameter or attribute of the data
                   excludes analyzing based only on a descriptor that


                                         2
             is indicative of the parameter or attribute of the
             data within the data block;
       identifying a first parameter or attribute of the data of
             the data block;
       compressing, if the first parameter or attribute of the
             data is the same as one of the plurality of
             parameter or attributes of the data, the data block
             with the at least one encoder associated with the
             one of the plurality of parameters or attributes of
             the data that is the same as the first parameter or
             attribute of the data to provide a compressed data
             block; and
       compressing, if the first parameter or attribute of the
             data is not the same as one of the plurality of
             parameters or attributes of the data, the data block
             with a default encoder to provide the compressed
             data block.

Claim 25 of the #728 patent recites

      [a] computer implemented method comprising:
      analyzing, using a processor, data within a data block to
            identify one or more parameters or attributes of the
            data within the data block;
      determining, using the processor, whether to output the
            data block in a received form or in a compressed
            form; and
      outputting, using the processor, the data block in the
            received form or the compressed form based on the
            determination,
      wherein the outputting the data block in the compressed
            form comprises determining whether to compress
            the data block with content dependent data
            compression based on the one or more parameters
            or attributes of the data within the data block or to
            compress the data block with a single data
            compression encoder; and
      wherein the analyzing of the data within the data block to
            identify the one or more parameters or attributes of
            the data excludes analyzing based only on a

                                   3
            descriptor that is indicative of the one or more
            parameters or attributes of the data within the data
            block.

Claim 1 of the #908 patent recites

      [a] system comprising:
      a memory device; and
      a data accelerator configured to compress: (i) a first data
             block with a first compression technique to
             provide a first compressed data block; and (ii) a
             second data block with a second compression
             technique, different from the first compression
             technique, to provide a second compressed data
             block;
      wherein the compressed first and second data blocks are
             stored on the memory device, and the compression
             and storage occurs faster than the first and second
             data blocks are able to be stored on the memory
             device in uncompressed form.

Clam 1 of the #530 patent recites

      [a] system comprising:
      a memory device; and
      a data accelerator, wherein said data accelerator is
             coupled to said memory device, a data stream is
             received by said data accelerator in received form,
             said data stream includes a first data block and a
             second data block, said data stream is compressed
             by said data accelerator to provide a compressed
             data stream by compressing said first data block
             with a first compression technique and said second
             data block with a second compression technique,
             said first and second compression techniques are
             different, said compressed data stream is stored on
             said memory device, said compression and storage
             occurs faster than said data stream is able to be
             stored on said memory device in said received
             form, a first data descriptor is stored on said

                                     4
            memory device indicative of said first compression
            technique, and said first descriptor is utilized to
            decompress the portion of said compressed data
            stream associated with said first data block.

Claim 9 of the #458 patent recites

      [a] method for accelerating data storage comprising:
      analyzing a first data block to determine a parameter of
             the first data block;
      applying a first encoder associated with the determined
             parameter of the first data block to create a first
             encoded, data block wherein the first encoder
             utilizes a lossless dictionary compression
             technique;
      analyzing a second data block to determine a parameter
             of the second data block;
      applying a second encoder associated with the
             determined parameter of the second data block to
             create a second encoded data block, wherein the
             second encoder utilizes a lossless compression
             technique different than the lossless dictionary
             compression technique; and
      storing the first and second encoded data blocks on a
             memory device, wherein encoding and storage of
             the first encoded data block occur faster than the
             first data block is able to be stored on the memory
             device in unencoded form.

Claim 1 of the #751 patent recites

      [a] method for compressing data comprising:
      analyzing content of a data block to identify a parameter,
             attribute, or value of the data block that excludes
             analyzing based solely on reading a descriptor;
      selecting an encoder associated with the identified
             parameter, attribute, or value;
      compressing data in the data block with the selected
             encoder to produce a compressed data block,


                                     5
             wherein the compressing includes utilizing a state
             machine; and
      storing the compressed data block;
      wherein the time of the compressing the data block and
             the storing the compressed data block is less than
             the time of storing the data block in uncompressed
             form.

Claim 12 of the #204 patent recites

      [a] method for processing data, the data residing in data
             fields, comprising:
      recognizing any characteristic, attribute, or parameter of
             the data;
      selecting an encoder associated with the recognized
             characteristic, attribute, or parameter of the data;
      compressing the data with the selected encoder utilizing
             at least one state machine to provide compressed
             data having a compression ratio of over 4:1; and
      point-to-point transmitting the compressed data to a
             client;
      wherein the compressing and the transmitting occur over
             a period of time which is less than a time to
             transmit the data in an uncompressed form.

Claim 14 of the #203 patent recites

      [a] system for decompressing, one or more compressed
             data blocks included in one or more data packets
             using a data decompression engine, the one or
             more data packets being transmitted in sequence
             from a source that is internal or external to the data
             decompression engine, wherein a data packet from
             among the one or more data packets comprises a
             header containing control information followed by
             one or more compressed data blocks of the data
             packet the system comprising:
      a data decompression processor configured to analyze the
             data packet to identify one or more recognizable
             data tokens associated with the data packet, the

                                   6
                   one or more recognizable data identifying a
                   selected encoder used to compress one or more
                   data blocks to provide the one or more compressed
                   data blocks, the encoder being selected based on
                   content of the one or more data blocks on which a
                   compression algorithm was applied;
             one or more decompression decoders configured to
                   decompress a compressed data block from among
                   the one or more compressed data blocks associated
                   with the data packet based on the one or more
                   recognizable data tokens; wherein:
                   the one or more decompression decoders are
                          further configured to decompress the
                          compressed data block utilizing content
                          dependent data decompression to provide a
                          first decompressed data block when the one
                          or more recognizable data tokens indicate
                          that the data block was encoded utilizing
                          content dependent data compression; and
                   the one or more decompression decoders are
                          further configured to decompress the
                          compressed data block utilizing content
                          independent data decompression to provide
                          a second decompressed data block when the
                          one or more recognizable data tokens
                          indicate that the data block was encoded
                          utilizing content independent data
                          compression; and
             an output interface, coupled to the data decompression
                   engine, configured to output a decompressed data
                   packet including the first or the second
                   decompressed data block.

      In a prior oral ruling on motions to dismiss brought by Aryaka, Panzura,

Fortinet, and Reduxio, I found the #728, #908, #530, and #751 patents invalid for

claiming ineligible subject matter. Reduxio, No. 17-1676, D.I. 46 (oral order).

Realtime appealed, and the Federal Circuit vacated my prior ruling as insufficient.

                                         7
Realtime Data LLC v. Reduxio Sys., Inc., 831 F. App'x 492,499 (Fed. Cir. 2020).

The Federal Circuit cautioned that "[n]othing in [its] opinion should be read as

opining on the relative merits of the parties' arguments or the proper resolution of

the case." Id.

II.    LEGAL STANDARDS

       A.     Legal Standards for Stating a Claim

       To state a claim on which relief can be granted, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

complaint must include more than mere "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough

facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at

570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). Deciding whether a claim is plausible is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense."

Id. at 679 (citation omitted).




                                            8
      When assessing the merits of a Rule 12(b)( 6) motion to dismiss, a court

must accept as true all factual allegations in the complaint and in documents

explicitly relied upon in the complaint, and it must view those facts in the light

most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542 F.3d 59, 64

(3d Cir. 2008).

      B.     Legal Standards for Patent-Eligible Subject Matter

      Section 101 of the Patent Act defines patent-eligible subject matter. It

provides: "Whoever invents or discovers any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement

thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title." 35 U.S.C. § 101.

      There are three judicially created limitations on the literal words of§ 101.

The Supreme Court has long held that laws of nature, natural phenomena, and

abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int 'l,

573 U.S. 208, 216 (2014). These exceptions to patentable subject matter arise

from the concern that the monopolization of "these basic tools of scientific and

technological work" "might tend to impede innovation more than it would tend to

promote it." Id. (internal quotation marks and citations omitted). Abstract ideas

include mathematical formulas and calculations. Gottschalk v. Benson, 409 U.S.

63, 71-72 (1972).


                                          9
      "[A]n invention is not rendered ineligible for patent [protection] simply

because it involves an abstract concept[.]" Alice, 573 U.S .. at 217.

" [A ]pp Ii cation[ s] of such concepts to a new and useful end ... remain eligible for

patent protection." Id. (internal quotation marks and citations omitted). But in

order "to transform an unpatentable law of nature [or abstract idea] into a patent-

eligible application of such law [or abstract idea], one must do more than simply

state the law of nature [or abstract idea] while adding the words 'apply it."' Mayo

Collaborative Servs. v. Prometheus Lab 'ys, Inc., 566 U.S. 66, 71 (2012) (emphasis

omitted).

      In Alice, the Supreme Court established a two-step framework by which

courts are to distinguish patents that claim eligible subject matter under§ 101 from

patents that do not claim eligible subject matter under § 101. The court must first

determine whether the patent's claims are drawn to a patent-ineligible concept-

i.e., are the claims directed to a law of nature, natural phenomenon, or abstract

idea? Alice, 573 U.S. at 217. If the answer to this question is no, then the patent is

not invalid for teaching ineligible subject matter. If the answer to this question is

yes, then the court must proceed to step two, where it considers "the elements of

each claim both individually and as an ordered combination" to determine if there

is an "inventive concept-i. e., an element or combination of elements that is

sufficient to ensure that the patent in practice amounts to significantly more than a


                                           10
patent upon the [ineligible concept] itself." Id. at 217-18 (alteration in original)

(internal quotations and citations omitted). 1

         Issued patents are presumed to be valid, but this presumption is rebuttable.

Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 96 (2011). Subject-matter

eligibility is a matter of law, but underlying facts must be shown by clear and

convincing evidence. Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir.

2018).

III.     DISCUSSION
         Applying the two-step framework from Alice, I find that the asserted patents

are invalid under § 101. The Federal Circuit has repeatedly held that manipulation

of information is inherently abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d

1322, 1327 (Fed. Cir. 2017) ("A process that start[s] with data, add[s] an




1
  The Court in Alice literally said that this two-step framework is "for
distinguishing patents that claim laws of nature, natural phenomena, and abstract
ideas from those that claim patent-eligible applications of those concepts." 573
U.S. at 217. But as a matter of logic, I do not see how the first step of the
Alice/Mayo framework can distinguish (or even help to distinguish) patents in
terms of these two categories (i.e., the categories of (1) "patents that claim laws of
nature, natural phenomena, and abstract ideas" and (2) patents "that claim patent-
eligible applications of [laws of nature, natural phenomena, and abstract ideas]").
Both categories by definition claim laws of nature, natural phenomena, and abstract
ideas; and only one of Alice's steps (i.e., the second, "inventive concept" step)
could distinguish the two categories. I therefore understand Alice's two-step
framework to be the framework by which courts are to distinguish patents that
claim eligible subject matter under§ 101 from patents that do not claim eligible
subject matter under § 101.

                                           11
algorithm, and end[s] with a new form of data [i]s directed to an abstract idea.");

SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)

("[S]electing certain information, analyzing it using mathematical techniques, and

reporting or displaying the results of the analysis ... is all abstract."); Elec. Power

Grp., 830 F.3d 1350, 1353 (Fed. Cir. 2016) ("[W]e have treated collecting

information, including when limited to particular content (which does not change

its character as information), as within the realm of abstract ideas."). The asserted

patents purport to teach the abstract manipulation of data and they lack any

additional inventive features. They are thus ineligible for patent protection.

      I structure my analysis as follows. I first consider whether it is appropriate

to declare the patents invalid at the motion to dismiss stage. I conclude that it is. I

then consider each patent individually, beginning with the #825 patent. I apply the

two-part Alice test and consider whether each patents' claims should be considered

together for the purpose of subject-matter eligibility. Because each of the asserted

patents are directed to abstract ideas that are the same as or related to those in the

#825 patent or another asserted patent, I address subsequent patents by discussing

whether any of the limitations they add change the § 101 analysis I have already

provided for previously considered patents. In all cases I find that these

subsequent patents are directed to substantively similar abstract ideas and add no




                                          12
inventive features. I conclude by considering arguments Realtime directed to all

the asserted patents without distinguishing among the patents.

      A.     It Is Appropriate to Resolve This Case on a Motion to Dismiss

      "[W]hether a claim recites patent eligible subject matter is a question of law

[that] may contain underlying facts." Berkheimer, 881 F.3d at 1368. But "not

every § 101 determination contains genuine disputes over the underlying facts

.... " Id. When there is no dispute of material fact,§ 101 arguments may be

resolved at the pleading stage. Id. The Federal Circuit has "repeatedly affirmed§

101 rejections at the motion to dismiss stage, before claim construction or

significant discovery has commenced." Cleveland Clinic Found. v. True Health

Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir. 2017); see also SAP Am., 898

F.3d at 1166 (citing cases); Epic IP LLC v. Backblaze, Inc., 351 F. Supp. 3d 733,

751-52 (D. Del. 2018) (discussing when it is appropriate to resolve a§ 101 motion

on the pleadings).

      Consideration of the asserted patents' subject-matter eligibility is

appropriate at this stage of the case. Realtime argues that there are underlying

factual disputes about whether the patents cover new solutions to existing

technological problems and that fact discovery is necessary before ruling on the§

101 motions. But the patents themselves explain that the technologies and

methods used in the claimed analyses were well-known and routine. See, e.g.,


                                         13
#825 patent at 6:24-31, 7:5-11. And precedent makes clear that the inventive

feature in a patent cannot be the abstract idea itself. See Mayo, 566 U.S. at 72-73

(explaining the inventive concept must be "significantly more" than the abstract

idea itself); BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir.

2018) ("a claimed invention's use of the ineligible concept to which it is directed

cannot supply the inventive concept").

         Realtime also argues that 42 paragraphs in its First Amended Complaint

against Kaminario contain relevant factual assertions. Kaminario, 19-0350, D.I. 33

at 29 (citing D.I. 18 at ,r,r 9-14, 16-27, 45-56, 72-83). But the cited paragraphs

recite legal conclusions, quotations from the patents, and conclusory allegations

that the patents contain inventive features. None of the cited paragraphs identify

an inventive feature that is distinct from one of the claimed abstract ideas. Even

taking as true all facts as alleged, Realtime has not identified any elements of any

claims that amount to "significantly more" than the abstract idea to which the

claims are directed. Thus, discovery is not necessary.

         Resolving eligibility on the pleadings minimizes "expenditure of time and

money by the parties and the court" and "protects the public" from illegitimate

patents. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 719 (Fed. Cir. 2014)

(Mayer, J., concurring) (citation omitted). Such resolution is appropriate in these

cases.


                                          14
      B.     The #825 Patent

      The #825 patent claims methods for selecting and performing data

compression based on the data being compressed.

             1.     Claim 18 is Representative in the #825 Patent

      Kaminario argues that claim 18 is representative. No. 19-0350, D.I. 24 at 4.

Realtime's response to this assertion (and Kaminario's other proposed

representative claims) is that Kaminario "provides no clear and convincing

evidence that all of the claims of the asserted patents (totaling 100 claims across

three different, unrelated patents) are ineligible." D.I. 33 at 35 (emphasis in

original). If accepted, this response would effectively make dismissal on § 101

grounds impossible at the pleadings stage. Realtime's only substantive responses

are to dismiss Kaminario's arguments as "conclusory attorney argument" and to

offer a single sentence footnote listing terms from the patents asserted against

Kaminario without any context. D.I. 33 at 36 n. 12. ·Realtime makes no effort to

explain how the listed terms affect the Alice inquiry or to meaningfully respond to

Kaminario' s arguments about why claim 18 is representative. I have reviewed the

claims and agree that claim 18 is representative.

      Substantially similar claims directed to the same abstract idea can be

considered together for subject-matter eligibility. Content Extraction &

Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348 (Fed. Cir. 2014).



                                          15
The #825 patent's independent claims (1, 18, 23, and 28) all recite a common

algorithmic procedure with inconsequential variations. Each of the independent

claims covers a method where ( 1) encoders are associated with particular

parameters; (2) the presence or absence of those parameters in the data to be

compressed, excluding any descriptive metadata, is identified; and (3) the

associated encoder is used to compress the data. See #825 patent at claims 1, 18,

23, 28. In other words, the data is compressed based on the attributes of the data

itself, rather than a descriptor such as ".txt," ".png," ".doc," or ".csv." The

independent claims are all directed to various wordings of this same procedure.

Claims 23 and 28 add the additional step of providing a token indicative of the

compression technique, but this extra algorithmic step does not alter the Alice

analysis. See Smart Sys. Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364,

1374 & n.9 (Fed. Cir. 2017) (finding claims covering an algorithmic step with

"identifying tokens" invalid for lack of patentable-subject matter and explaining

that adding a "hash identifier" did not impact the Alice test because it did not add

the requisite inventive concept).

      The dependent claims also do not add any limitations that affect the § 101

analysis. Those claims merely specify additional steps of abstract data analysis or

limit the claims to particular operations. "A claim is not patent eligible merely

because it applies an abstract idea in a narrow way." BSG, 899 F.3d at 1287 & n.1


                                          16
( dependent claims focused on same abstract idea despite minor differences); see

also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)

(explaining that narrowing the use of an abstract idea "to a particular technological

environment" does not make a claim directed to an otherwise abstract idea patent

eligible).

       Several claims recite additional abstract steps for the receiving, storing, or

manipulation of information. #825 patent at claims 2, 10, 19, 24, 27. Other claims

recite well-known compression methods. #825 patents at claims 12-16. Claims 6,

7, 20, 25, and 29 add the arbitrary condition that compression occur in "real time,"

and claims 8 and 9 specify whether the data is of variable or fixed size. Claims 3,

21, and 30 add as an additional step the provision of a token identifying the

compression technique; and claims 17 and 26 allow the user to disable certain

compression methods. The remaining claims combine some of these limitations.

#825 patent at claims 4-5, 11, 22. For example, claims 5 and 22 require both the

transmission of a token indicating the method of compression and decompression

based on that token. If the independent claims are invalid for claiming ineligible

subject matter, the dependent claims are also invalid for the same reasons. The

dependent claims are directed to the same abstract process and do not add any

unconventional or inventive steps. None of the additional limitations alter the

§ 101 analysis.


                                          17
      Accordingly, I adopt claim 18 as representative of the #825 patent for the

purposes of§ 101 subject-matter eligibility.

             2.     Alice Step One

      The court determines at step one whether the claims at issue are directed to a

patent-ineligible concept. Alice, 573 U.S. at 217. "[C]laims are considered in their

entirety [at step one] to ascertain whether their character as a whole is directed to

excluded subject matter." Internet Patents Corp. v. Active Network, Inc., 790 F.3d

1343, 1346 (Fed. Cir. 2015). In conducting step one, I "look at the focus of the

claimed advance over the prior art to determine if the claim's character as a whole

is directed to excluded subject matter." Affiniry Labs of Texas, LLC v. DIRECTV,

LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (quotation marks omitted).

      "The Supreme Court has not established a definitive rule to determine what

constitutes an 'abstract idea' sufficient to satisfy the first step of the Mayo/Alice

inquiry." Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016)

(citation omitted). The Court has recognized, however, that fundamental economic

practices, methods of organizing human activity, and mathematical formulae are

abstract ideas. See Bilski v. Kappas, 561 U.S. 593,611 (2010) ("fundamental

economic practice" of hedging is unpatentable abstract idea); Alice, 573 U.S. at

220-21 ("organizing human activity" of intermediated settlement falls "squarely

within realm of 'abstract ideas"'); Gottschalk, 409 U.S.at 68, 71-72 (mathematical


                                           18
algorithm to convert binary-coded decimal numerals into pure binary code is

unpatentable abstract idea); Parker v. Flook, 437 U.S. 584, 594-95 (1978)

(mathematical formula for computing "alarm limits" in a catalytic conversion

process is unpatentable abstract idea).

      To determine whether claims are directed to an abstract idea courts generally

"compare the claims at issue to those claims already found to be directed to an

abstract idea in previous cases." Enfish, 822 F.3d at 1334. The Federal Circuit has

also instructed district courts to consider as part of Alice's step one whether the

claims "focus on a specific means or method that improves the relevant technology

or are instead directed to a result or effect that itself is the abstract idea and merely

invoke generic processes and machinery." McRO, Inc. v. Bandai Namco Games

Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (citing Enfish, 822 F.3d at 1336).

      Claims directed to the manipulation of data are abstract absent additional

features, because, "information as such is an intangible." Elec. Power, 830 F.3d at

1353. "[A]nalyzing information by steps people go through in their minds, or by

mathematical algorithms, without more" is "within the abstract-idea category." Id.

at 1354. In other words, "[a] process that start[s] with data, add[s] an algorithm,

and end[s] with a new form of data [is] directed to an abstract idea." RecogniCorp,

855 F.3d at 1327 (citing Digitech Image Techs., LLC v. Elecs.for Imaging, Inc.,

758 F.3d 1344 (Fed. Cir. 2014)).


                                           19
       Because the #825 patent covers a procedure for manipulating information,

the Federal Circuit's prior cases considering patents directed to the manipulation of

information are directly relevant. Applying these standards, I find that the #825

patent is directed to the abstract idea of compressing data based on the content of

that data.

       Claim 18 consists entirely of general, abstract steps. The claim requires

"associating [an] encoder," "analyzing data," "identifying a[] parameter," and

"compressing." The other requirements of the claim are logical conditions that

limit the claim's scope and do not change the focus of the claims from the abstract

manipulation of information. Illustrating their abstract nature, the claimed steps

are captured in a simple flow chart. #825 patent at 6:7-10, figs. 17a. 17b. Claim

18 is directed to precisely the type of abstract information processing that the

Federal Circuit has repeatedly found patent ineligible. See, e.g., RecogniCorp, 855

F.3d at 1327 (encoding and decoding data is an abstract idea); In re Bd. of Trustees

ofLeland Stanford Junior Univ., 2021 WL 922727, at *4 (Fed. Cir. Mar. 11, 2021)

("mathematical algorithms for performing calculations, without more, are patent

ineligible under§ 101"); iLife Techs., Inc. v. Nintendo ofAm., Inc., 2021 WL

117027, at *2 (Fed. Cir. Jan. 13, 2021) ("We have routinely held that claims

directed to gathering and processing data are directed to an abstract idea."); Two-

Way Media Ltd. v. Comcast Cable Commc 'ns, LLC, 874 F.3d 1329, 1337 (Fed.


                                         20
Cir. 2017) (claims focused on sending and monitoring information are directed to

an abstract idea); In re TLI Commc 'ns LLC Pat. Litig., 823 F.3d 607, 612 (Fed.

Cir. 2016) (classifying and storing information is abstract); Digitechlmage Techs.,

758 F.3d at 1351 (method claims for organizing information through mathematical

analyses was directed to an abstract idea); Mortg. Application Techs., LLC v.

MeridianLink, Inc., 2021 WL 97347, at *4 (Fed. Cir. Jan. 12, 2021) ("information

storage and exchange is an abstract idea even when it uses computers as a tool or is

limited to a particular technological environment").

      The Federal Circuit's decision in SAP America confirms this analysis. 889

F.3d 1161. In that case, the claims were focused on "selecting certain information,

analyzing it using mathematical techniques, and reporting or displaying the results

of the analysis." Id. at 1167. The Federal Circuit held that the asserted claims

were ineligible because the claimed operations were "all abstract." Id. at 1167.

The claims in the #825 patent are not materially different from the claims

considered in SAP America. Indeed, Realtime itself alleges in its complaint against

Kaminario that the #825 patent is "directed to systems and methods of digital-data

compression utilizing multiple encoders to compress data blocks based on an

analysis of the specific content or type of the data being encoded." Kaminario, 19-

350, D.I. 18 ,r 74 (emphasis added).




                                         21
      Nothing in the #825 patent's claims goes beyond conducting data analysis

and performing mathematical operations. The disclosed analysis could be

implemented using pen and paper. Because there is "no particular concrete or

tangible form" to the claims, they are abstract. Ultramercial, 772 F.3d at 715; see

also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir.

2011) ("[A] method that can be performed by human thought alone is merely an

abstract idea and is not patent-eligible under § 101. "). The patent is, in short,

focused on an abstract idea for analyzing data.

             3.     Alice Step Two

      Having found that the claims are directed to an abstract idea, I next ascertain

whether the claims contain an '"inventive concept' sufficient to 'transform' the

claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at 221

(quoting Mayo, 566 U.S. at 77). It is insufficient for the patent to "simply state the

law of nature while adding the words 'apply it."' Mayo, 566 U.S. at 72. A claim

directed towards an abstract idea must include "'additional features' to ensure 'that

the [claim] is more than a drafting effort designed to monopolize the [abstract

idea]."' Alice, 573 U.S. at 221 (alterations in original) (quoting Mayo, 566 U.S. at

77). No such additional features exist here, and I find that, whether considered

individually or as an ordered combination, the claim elements of the #825 patent

do not "transform" the claimed abstract idea into patent-eligible subject matter.


                                          22
      The patent's claims take the abstract idea of compressing data based on the

content of that data and simply apply that idea. Reciting the application of an

abstract idea without more does not provide an inventive concept. See, e.g., Alice,

573 U.S. at 221 ("transformation into a patent-eligible application requires more

than simply stating the abstract idea while adding the words 'apply it"' (alterations,

internal citations, and quotation marks omitted)); BSG, 899 F.3d at 1290 ("[A]

claimed invention's use of the ineligible concept to which it is directed cannot

supply the inventive concept that renders the invention 'significantly more' than

that ineligible concept."); Content Extraction, 776 F.3d at 1347-48 ("For the role

of a computer in a computer-implemented invention to be deemed meaningful in

the context of this analysis, it must involve more than performance ofwell-

understood, routine, and conventional activities previously known to the industry."

(quotation marks and alterations omitted)).

      Realtime argues the #825 patent teaches "specific improvements to the

function of [] computer parts themselves," and therefore contains an inventive

feature. Kaminario, 19-350, D.I. 33 at 9. 2 But this argument is inconsistent with


2
   Realtime argues at both steps of the Alice inquiry that the #825 patent is subject-
matter eligible because the patent covers technological solutions. Realtime phrases
its arguments slightly differently at each step to correspond to the Alice test as it
has been articulated in Federal Circuit case law. At step one, Realtime argues that
the #825 patent is subject-matter eligible because it is "directed to technological
solutions" and therefore is not directed to an abstract idea. D .I. 33 at 12 (citing
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259 (Fed. Cir. 2014) and

                                         23
the plain language of the patent. The #825 patent's written description explains

that all the constituent elements are generic and well-understood in the art. The

claimed methods are preferably implemented on "a general purpose computer or

any machine or device" with a microprocessor using any of the "many

conventional content dependent techniques" for compression, including many that

are "currently well known." #825 patent at 2:65-66, 6:26-31, 7:7-11. And these

elements are not combined in an inventive way; rather, they are simply combined

in the order logic requires. Two-Way Media, 874 F.3d at 1339 (claiming the

"conventional ordering of steps" to implement an abstract idea on a generic


Enfish, 822 F.3d at 1339). Its argument at step two is summarized in the main text
above. Both arguments are premised on finding that the #825 patent covers
technical solutions for improved computer functionality.

The Federal Circuit has at times considered computer functionality at step one of
the Alice inquiry and at times at step two. Compare Enfish, 822 F.3d at 1335
("Therefore, we find it relevant to ask whether the claims are directed to an
improvement to computer functionality versus being directed to an abstract idea,
even at the first step of the Alice analysis."), Cellspin Soft, Inc. v. Fitbit, Inc., 927
F.3d 1306, 1315-16 (Fed. Cir. 2019) (considering introduction of computer
functionality into claims at step one of Alice inquiry), and TLI Commc 'ns, 823
F.3d at 611-13 (same), with Trading Techs. Int'!, Inc. v. JBG LLC, 921 F.3d 1084,
1094 (Fed. Cir. 2019) (considering whether the claims "improve computer
functionality" at step two), Intel!. Ventures I LLC v. Symantec, 838 F.3d 1307,
1320 (Fed. Cir. 2016) (considering whether "the asserted claim improve[s] or
change[s] the way a computer functions" at step two), and BASCOM Glob.
Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016)
(finding that "the claims may be read to improve an existing technological
process" at step two (internal quotation marks and alteration omitted)). I have
followed the Supreme Court's lead in Alice and consider computer functionality at
step two.

                                           24
computer is not inventive); see also In re TLI Commc'ns, 823 F.3d at 615 ("vague,

functional descriptions" are insufficient to transform an abstract idea into a patent-

eligible invention").

      Indeed, none of the claims in the #825 patent even require physical

components. See, e.g., #825 patent claims 1, 18, 23, 28. The claims recite an

"encoder," but "encoder" is simply the patent's name for a mathematical

compression algorithm. See #825 patent at 7:5-11 (distinguishing between an

"encoder module" and "encoders," and explaining that the encoders can be any

number of compression algorithms). Since the patent neither requires any

hardware nor otherwise teaches any technical improvement to computer

technology, it clearly does not provide "technological solutions."

      The #825 patent's claims do not contain additional limitations, whether

considered individually or as an ordered combination, that "transform" the claimed

abstract idea into patent-eligible subject matter. I therefore find the #825 patent

invalid for claiming ineligible subject matter.

      C.     The #728 Patent

      The #728 patent is directed to systems and a method that compress data

based on the characteristics of the data to be compressed.




                                          25
             1.     The #728 Patent Claims are Equivalent for the Purposes of
                    § 101

      None of the claims in the #728 patent are materially different from each

other for the purposes of§ 101. The #728 patent has three independent claims-1,

24, and 25. Though they are drafted slightly differently, they all are directed to the

same idea of compressing data based on the characteristics of that data. Claim 25

differs from claim 1 insofar as claim 25 is a method and claim 1 is a system claim.

Claim 24 claims essentially the same system as claim 1 but uses a "default data

compression encoder" instead of a "single data compression encoder." When the

only difference between claims is the form in which they are drafted, it is

appropriate to treat them as "as equivalent for purposes of patent eligibility under §

101." Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (US.), 687 F.3d 1266,

1277 (Fed. Cir. 2012).

      The dependent claims, all of which depend from claim 1, add additional

steps or criteria that limit the scope of the claims, but they too are directed to the

same idea and do not add additional limitations that would alter the Alice analysis.

For example, claims 2 and 3 indicate whether the data block is transmitted from an

internal or external source, and claims 4-6 require that some or all of the data

compression happen in real time. Claim 14 requires that the single data

compression encoder be "lossy" and claim 15 requires that the compressed data




                                           26
block be stored. 3 I have reviewed each of the dependent claims and find that if

claim 1 is directed to an abstract idea and is implemented on generic hardware, the

same is true of every dependent claim. When claims "require performance of the

same basic process ... they should rise or fall together." Smart Sys., 873 F.3d at

1368 n.7. I will therefore not separately analyze the dependent claims.

             2.    Alice Test

      The #728 patent is directed to the same idea as the #825 patent-

compressing data based on the content of that data. The #728 patent is for all

relevant purposes the same as the #825 patent. Both patents are directed to abstract

information processing. The fact that most of the #728 patent's claims are written

in system form and reference generic processors, does not make the claims less

directed to the abstract processing of information. See In re TLI Commc 'ns, 823

F.3d at 613 ("although the claims limit the abstract idea to a particular

environment[,] ... that does not make the claims any less abstract for the step 1

analysis"). Accordingly, the #728 patent is directed to ineligible subject matter for

the same reasons as the #825 patent.




3
 A "lossy" data compression technique is one in which information is lost upon
compression, such that the compressed data differs from the original. #530 patent
at 1:56-59. A "lossless" compression technique avoids any information loss.
#530 patent at 2:4-7.

                                          27
      At step two of the Alice test, the #728 patent's claims do not contain any

additional features that make them patent eligible. The claims teach nothing

beyond the notion of applying the identified abstract idea on generic computer

technology. For example, claim 1 of the #728 patent, consists of nothing more

than a processor and compression encoders. The encoders are inherently abstract,

and the processor is a generic computer component. Claim 1 describes the

configuration of the processor, but the configuration simply captures the identified

abstract idea for information processing. Ultramercial, 772 F.3d at 716

("[C]onventional steps, specified at a high level of generality, [are] insufficient to

supply an inventive concept." (citing Alice, at 2357)).

      In sum, like the #825 patent's claims, the #728 patent's claims are directed

to ineligible subject matter and lack additional features that would make them valid

under§ 101.

      D.      The #908 Patent

      The #908 patent claims systems and methods for compressing data with two

key characteristics. First, the #908 patent teaches compressing a data stream in

two separate blocks, with each block being compressed with a different method.

Second, the #908 patent requires the logical condition that the combined time of

compressing and storing the compressed data be faster than storing the

uncompressed data.


                                          28
              1.     The #908 Patent Claims are Equivalent for the Purposes of
                     § 101

       The #908 patent has four independent claims. Claim 1 is a system claim,

and claims 21, 25, and 29 provide three method claims for the process performed

by the system in claim 1. Each of the three independent method claims contain

only incidental variations on the same process. Claim 21 is simply a rewriting of

claim 1 in a different form, claim 25 adds a "receiving" step to claim 21, and claim

29 is written in terms of data retrieval rather than data storage. These differences

do not affect the Alice analysis. See Smart Sys., 873 F.3d at 1368 n.7 (explaining

that when claims "require performance of the same basic process ... they should

rise or fall together.").

       The dependent claims of the #908 patent add limitations that are similar to

those already discussed for the #825 patent. Claims 2-7, 14, 19, 22-23, and 26-28

add additional informational processing steps, specify conditions for the input or

output of data analysis, or impose additional speed conditions. Claims 8-13, 20,

and 30 specify either generic hardware or known compression methods. Claim 18

requires that the data blocks represent audio or video information. Claims 15-17,

and 24 combine some of these same limitations. None of these additional

limitations affect eligibility under § 101.




                                          29
      Since all the claims in the #908 patent share the same focus and no claim

includes additional elements requiring separate § 101 analysis, I consider the

subject-matter eligibility of all the claims together.

             2.     Alice Test

      The #908 patent is directed to the combination of two abstract ideas. First,

the #908 patent claims require compressing two different data blocks with different

methods. This requirement is nothing more than duplicating the idea of

compressing data plus an abstract logical conditional. The Federal Circuit has

explained that duplication of an abstract idea does not affect the Alice test. See

Content Extraction, 776 F.3d at 1348-49 ("repeating some steps" is not inventive).

And requiring that the two methods are distinct is itself an abstract condition that

does not redirect the claims away from the abstract analysis of information.

      Second, the #908 patent requires that compression and storage together are

faster than storage of the uncompressed data alone. This results-based limitation

does not affect the subject-matter eligibility of the #908 patent compared to the

previously considered patents. Two-Way Media, 874 F.3d at 1337 ("result-based

functional language" is abstract). This speed requirement is simply a results-based

logical condition, and nothing in the patent teaches how to achieve such a result.

Cf Intel!. Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir.

2016) ("[W]hen a claim directed to an abstract idea contains no restriction on how


                                           30
the result is accomplished and the mechanism is not described, although this is

stated to be the essential innovation, then the claim is not patent-eligible." (internal

quotation marks, alterations, and citations omitted)). The speed result is asserted

without any guidance and the written description explains that such speed benefits

were already well-known in the art. See #908 patent at 2:13-19.

      Because the additional limitations of the #908 patent relative to the #825 and

#728 patents are purely abstract and do not provide any inventive steps, the #908

patent's claims are invalid for the same reasons that the #825 and #728 patents'

claims are invalid.

      E.     The #530 Patent

      The #530 patent covers systems for compressing data that are almost

identical to the systems claimed in the #908 patent. The additional limitation in

claim 1 of the #530 patent compared to claim 1 of the #908 patent is that the #530

patent requires that the first data block be stored with an indicator of how it was

compressed and that the descriptor be used to decompress that first data block.

      Having already found that the #908 patent is invalid for claiming ineligible

subject matter, it follows that claim 1 of the #530 patent is also invalid. Like the

#908 patent, the #530 patent is directed to the abstract idea of compressing data

with multiple distinct compression methods with the required result that storage is

faster. Requiring that a descriptor is stored and used to decompress is simply


                                          31
another example of abstract data manipulation on generic hardware. See Smart

Sys. Innovations, 873 F.3d at 1372.

      The claims that depend from claim 1 are all the same as claim 1 for the

purposes of the Alice test. These claims simply add additional abstract steps or

apply the same idea on routine and conventional hardware. For example, claim 2

requires that the data accelerator store the first descriptor on the memory device,

and claim 4 requires that the data accelerator retrieve the compressed data from the

memory device. Claims 9-12 specify generic types of memory devices, claims 13

and 14 require known compression methods, and claims 22 and 23 limit the claims

to certain types of data streams. None of these dependent claims have limitations

that effect patent eligibility, and they are invalid for the same reasons that the #908

patent's claims are invalid.

      The #530 patent also has three claims that were added during reexamination.

Claim 24 is an independent system claim that adds steps requiring that the

compressed data stream is buffered to be compatible with the bandwidth of the

memory device. Nothing in the patent suggests that buffering a data stream to

match the bandwidth limits of the receiving device was new or in any way

unconventional. #530 patent at 2:33-37 (discussing the need for buffering in the

prior art). The claim is the direct application of the logical flow chart illustrated in

Figure 6b, which represents abstract data manipulation. #530 patent at 4:9-10 &


                                           32
fig. 6b. Dependent claim 25 adds a requirement of appending encoder type

descriptors to the data and dependent claim 26 requires compressing the data with

a lossless encoder, where the rate of compression is adjusted based on the

encoder's compression ratio. Neither of these additional limitations affects the§

101 analysis because both claims remain directed to the manipulation of

information using generic hardware.

       All the claims in the #530 patent are directed to the same idea as the #908

patent and are nothing more than directions to apply an abstract idea in

conventional settings. Accordingly, I find that they are all invalid for claiming

ineligible subject matter for the same reasons the #908 patent's claims are invalid.

See Content Extraction, 776 F.3d at 1348 (explaining substantially similar claims

directed to the same abstract idea can be considered together for subject-matter

eligibility).

       F.       The #458 Patent

       The #458 patent is also very similar to the #908 patent. Like the #908

patent, the #458 patent requires the compression of at least two distinct data blocks

and that the time for compression and storage be faster than the time for storage

without compression for the first data block. The major difference between the

two patents is that the #45 8 patent requires two distinct lossless compression

techniques. See, e.g., #458 patent at claims 1, 9, and 17.


                                         33
      The § 101 analysis is identical for all claims of the #45 8 patent. Kaminario

argues that claim 9 is representative, and I agree. Independent claims 1 and 9 of

the #458 patent are directed to the same idea even though claim 1 is written in

system form and claim 9 is written in method form. Independent claim 17 is

nearly identical to claim 1, except that it is written in terms of a "computer-

readable storage device" rather than in terms of a general system. Since these

claims are directed to the same ideas and are merely expressed in slightly different

ways, they are equivalent for Alice purposes. The dependent claims are also

equivalent for § 101 purposes. All the dependent claims are directed to the same

informational process, but merely limit the process to well-understood

environments or add additional abstract steps. For instance, claim 10 extends the

speed requirements to both data blocks, not only the first data block; and claim 11

specifies that the first data block must be analyzed based on its contents rather than

a metadata descriptor. Having reviewed all the claims and finding them equivalent

for the purposes of subject-matter eligibility, I adopt claim 9 as representative.

      The #458 patent is directed to the abstract idea of compressing data using

two distinct lossless compression algorithms such that the time to compress and

store the first data block is less than the time to store the uncompressed data block.

The restriction to lossless compression algorithms in the #45 8 patent does not

make the patent any less directed to an abstract idea than the #908 patent is. A


                                          34
lossless compression algorithm, like any compression algorithm, is a mathematical

procedure and is thus not patent-eligible on its own. In re Stanford, 2021 WL

922727, at *4.

      The written description of the #458 patent explains that lossless compression

algorithms were well-understood at the time of patenting. #908 patent at 1:54-59.

Limiting the claimed abstract idea to certain well-known algorithms does not add

an inventive step. TLI Commc 'ns, 823 F.3d at 613 (at step two "the components

must involve more than performance of well-understood, routine, conventional

activities previously known to the industry" ( quoting Alice, 573 U.S. at 225)

(internal quotation marks and alterations omitted)).

      In all other respects relevant to the Alice test, the #458 patent is identical to

the #908 patent. Since the #458 patent is also directed to an abstract idea and lacks

any inventive features that would make it patent eligible, I find that the #458

patent's claims cover ineligible subject matter and are invalid. See Content

Extraction, 776 F.3d at 1348 (explaining substantially similar claims directed to

the same abstract idea can be considered together for subject-matter eligibility).

      G.     The #751 Patent

      The #7 51 patent is directed to another variation on the theme of using

compression to achieve faster data storage. The #7 51 patent does not require

repeating the compression step over two distinct data blocks, but it does require


                                          35
choosing a compression method based on the content of the data. It combines

ideas from the #825 and #908 patents. The #751 patent's claims also require that

the "compression uses a state machine." See, e.g., #751 patent at claim 1. A state

machine is an abstract model in certain compression methods. #751 patent at 9:6-

10, 15:27-29.

      Kaminario argues that claim 1 is representative. Kaminario, 19-0350, D.I.

24 at 8. I agree. The #751 patent contains two independent claims and 46

dependent claims. Although claim 1 is written in method form and claim 25 is

written in system form, the two claims are identical in all material respects. The

dependent claims add limitations requiring additional abstract steps or conditions

relating to the receipt, processing, or transmission of data. For example, claim 2

adds the additional abstract step of transmitting both control information and the

compressed data, claims 17 and 18 describe the type of table used in the state

machine, and claim 21 specifies that that compression method is lossless. None of

the limitations in any of the dependent claims affect the Alice inquiry.

      I find that the #7 51 patent is directed to the abstract idea of compressing data

with a state machine, under conditions where compressing and storing the data is

faster than storing the uncompressed data and where the compression method

applied to the data is based on the content of the data. The #751 patent explains

that a "state machine" is an element in "Huffman or Arithmetic encoding" and that


                                         36
these compression methods were well known in the art. #7 51 patent at 9: 6-10,

15:27-29. The written description teaches that each state machine is a set of nodes

and pointers containing encoding tables and pointers based on the data's character

sequence. #751 patent at 9: 11-20. Essentially, the state machine is a form of a

cipher, which makes the state machine an abstract component in a method for

information processing. See Elec. Power Grp, 830 F.3d at 1353. Thus, the #751

patent's claims are directed to abstract information processing.

      The #7 51 patent also does not contain any inventive features beyond the

abstract idea. The #7 51 patent fully incorporates by reference the written

description of the #825 patent, and therefore also provides that the claimed systems

and methods can be performed on conventional computer hardware with well-

known compression techniques. See #751 patent at 6:20-27; #825 patent at 2:65-

66, 6 :26-31, 7 :7-11. The patent further explains that compression methods using

state machines were well-known. #751 patent at 15:27-29. The addition of the

"state machine" limitation therefore neither redirects the focus of the invention

away from the claimed abstract idea nor adds any inventive step capable of

transforming the claimed processes and methods into a patent-eligible invention.

Thus, the #751 patent is invalid for the same reasons the previously considered

patents are invalid.




                                         37
      H.     The #204 Patent

      The #204 patent claims methods for compressing and broadcasting data.

Every claim in the #204 is directed to the abstract idea of compressing information

before transmitting it. All the patent's claims require taking data, selecting an

encoding scheme, compressing the data with that encoding scheme, and then

transmitting or broadcasting the data. All of these steps are abstract because they

are nothing more than information processing. See SAP Am., 898 F.3d at 1167.

      The #204 patent also lacks any additional features that transform the claimed

idea into a patent-eligible invention. The #204 patent does not teach how to

achieve faster transmission. Rather, it simply includes faster transmission or a

higher compression ratio as limitations in the claims. These results-based

limitations are abstract and do not change the§ 101 analysis. See Two-Way Media,

874 F.3d at 1337. And, as with the other asserted patents, the disclosed analysis

can be performed with well-understood compression methods on generic

computers. #204 patent at 8:3-25; 15:13-17.

      The three independent claims are informative. The claims vary in how they

specify the required amount of compression. Claim 1 requires a compression ratio

of 10: 1. Claim 12 requires a compression ratio of at least 4: 1 and adds a speed

requirement that compression and transmission be faster than transmission without

compression. This speed requirement is for all relevant purposes identical to the


                                         38
speed requirement previously discussed in the #908 patent. Claim 22 repeats the

speed and compression ratio limitations of claim 12 but is restricted to financial

data and requires a list mapping data fields to particular encoders. Despite these

differences, the focus of all the claims is still on the abstract operations of

receiving, processing, and transmitting information. The dependent claims add

information processing steps and narrowing limitations, such as limiting the data to

financial information or requiring the data field to include stock information. #204

patent at claims 5 and 6. As additional examples, claim 4 requires that more than

one message be within a data packet, and claim 8 specifies that compression is

lossy. But none of these limitations alter the focus of the claims or add any new

inventive steps.

      Accordingly, the #204 patent is invalid under § 101.

      I.     The #203 Patent

      The #203 patent covers systems and methods for compression and

decompression that are similar to the systems and methods claimed in the

previously discussed patents.

      Claims 21 and 27 recite another version of a compression system that

compresses data based on the characteristics of that data and that has an output

interface that provides a data token identifying the selected encoding method.

Claim 21 is written as a method and claim 2 7 is written as a system. Dependent


                                           39
claims 22-26 and 28-30 add additional informational processing steps or narrow

the claims to certain contexts and applications. None of these limitations affect the

§ 101 inquiry. These claims are another variation on the compression claims

previously discussed. They are directed to the abstract idea of compressing data

based on the characteristics of that data and contain no additional features that

make them patent eligible.

      Claims 1 and 14 cover the corresponding decompression method and

system. In these claims the data token provided during compression is used to

decompress the data. In other words, these claims are directed to the abstract idea

of decompressing data based on a token signifying the compression method where

that method was selected based on the characteristics of the data. The dependent

claims again add additional information processing steps or narrow the application

of the claimed idea to certain contexts and applications without providing any

additional features that would make the claims patent eligible. Once again, at step

one of the Alice test, the claims are directed to an inherently abstract procedure for

transforming data. And at step two, the claims do not add any "additional

features" such that the claims cover eligible subject-matter.

      For these reasons, I find that the #203 patent is invalid for claiming

ineligible subject matter.




                                          40
      J.     General Discussion

      The preceding discussion of the eight asserted patents can be summarized as

follows. At step one of the Alice test, every claim in every asserted patent is

directed to the concept of manipulating information using compression. Because

data compression is, without more, simply a form of data analysis, the claims are

directed to abstract ideas. See SAP Am., 898 F.3d at 1167. At step two of the Alice

test, a claim must provide "'additional features' to ensure 'that the [claim] is more

than a drafting effort designed to monopolize the [abstract idea].'" Alice, 573 U.S.

at 221 (alterations in original) (quoting Mayo, 566 U.S. at 77). But the asserted

patents contain no such features. Rather, they simply apply an abstract idea on

generic computers with generic techniques. This is not enough to transform the

claimed idea into a patent-eligible invention. Id. at 225.

      Realtime' s principal argument is that the asserted patents are not directed to

an abstract idea, because they "provide particular technological solutions to

overcome technological problems specific to the field of digital data compression."

Kaminario, 19-0350, D.I. 33 at 9. But the patents do not provide technological

solutions. To the extent that the patents teach anything, it is simply the benefits of

data compression. See, e.g., #825 patent at 1:65-67 ("Data compression is widely

used to reduce the amount of data required to process, transmit, or store a given

quantity of information."); #825 patent at 2:64-3 :3 (noting that there are many


                                         41
known techniques for content dependent encoding); #908 patent at 2:14-19 ("First,

data compression can reduce the time to transmit data by more efficiently utilizing

low bandwidth data links. Second, data compression economizes on data storage

and allows more information to be stored for a fixed memory size by representing

information more efficiently.").

      The patents do not provide a technical solution to a technical problem

because they do not teach how to engineer an improved system. See Interval

Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (explaining that

a patent is not directed to a technical solution when it covers results without

teaching how to obtain those results). The asserted patents allow the use of any

compression method. See #908 patent 16:49-54 ("the data storage accelerator 10

employs ... any conventional data compression method suitable for compressing

data at a rate necessary for obtaining accelerated data storage); #825 patent at 7 :7-

11; #204 patent at 15:12-22; #203 patent at 16:30-16:42. The patents do not teach

a technical solution to analyze data. See, e.g., #825 patent at 16:15-24 (describing

a content dependent data recognition module without any specificity). Nor do the

patents teach how to achieve the claimed efficiency benefits, beyond directing the

skilled artisan to apply well-known techniques. See WhiteServe LLC v. Dropbox,

Inc., No. 19-2334, slip op. at 9, (Fed. Cir. Apr. 26, 2021) (finding patent invalid

under§ 101 when "[t]he specification d[id] not[] explain the technological


                                         42
processes underlying the purported technological improvement."). In arguing that

the patents teach a specific way of or structure for performing compression,

Realtime is only able offer conclusory statements while repeating the same generic

language in the claims. See, e.g., Reduxio, 17-1676, D.I. 14 at 10-12. In short,

while the patents do disclose potential challenges ( e.g., the problem of selecting the

best compression method for given data), they do not teach how to address those

challenges.

      Realtime argues that I must be careful to not oversimply the patents, because

"all inventions at some level embody, use, reflect, rest upon, or apply laws of

nature, natural phenomena, or abstract ideas." Mayo., 566 U.S. at 71 (2012). I do

not disagree with the premise of this argument; but, in this case, the asserted

patents are written at a high level of generality and the identified abstract ideas

fairly capture the focus of the claims. Realtime's own descriptions of the patents

are substantially similar to the abstract ideas I find the patents directed to. For

example, Realtime describes the #728 patent as being directed to "digital data

compression/decompression utilizing two encoders[/decoders] (e.g., content

dependent and content independent) to compress/decompress data blocks based on

an analysis of the specific content of the data." Tegile Systems, No. 18-1267, D.I.

20 at 7. Even under Realtime's own characterization of the asserted patents, they

are directed to the abstract analysis of data.


                                           43
      The asserted patents are not, as Realtime argues, "highly specific."

Kaminario, 19-0350, D.I. 33 at 14. The Federal Circuit recently remarked in In re

Stanford that it was "hard to imagine a patent claim that recites hardware

limitations in more generic terms," because it required a "computer" with a

"processor" and "memory." That observation applies equally here. See, e.g., #458

patent at claim 1 (reciting a "memory device" and "one or more processors").

Indeed, in this case many of the asserted patents do not even require generic

computer components. The #825 patent's claims are written even more generically

than the claims at issue in In re Stanford. They require "associating," "analyzing,"

"identifying," and "compressing" without mentioning any hardware to implement

these processes. Similarly, in the #530 patent, claim 1 requires a "memory device"

and a "data accelerator," neither of which are limited to computer devices. (The

patent describes a "memory device" as covering "all forms and manners of

memory devices," and the "data accelerator" is functionally defined and could be

nearly anything. #530 patent at 2:51, 5:8-13.) "Claims directed to generalized

steps to be performed on a computer using conventional computer activity are not

patent eligible." Internet Pats., 790 F.3d at 1348-49; see also WhiteServe, slip op.




                                         44
at 8 (reiterating that claims invoking computer functionality to manipulate data are

subject-matter ineligible). 4




4
  The cases cited by Realtime where patents were found eligible under § 101 are
inapposite because the patents in those cases were "necessarily rooted in computer
technology." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed.
Cir. 2014). In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. the patents
were directed to improvements in graphical user interfaces for electronic devices
with small screens. 880 F.3d 1356, 1362 (Fed. Cir. 2018). In Enfish the claimed
invention provided a new method to construct databases. 822 F.3d at 1335-36. In
Visual Memory LLC v. NVIDIA Corp. the patents taught a new, particularized
memory system. 867 F.3d 1253, 1259-60 (Fed Cir. 2017). And in Finjan, Inc. v.
Blue Coat Systems, Inc. the asserted patent was directed to improvements in
computer virus scanning, which is a concern unique to computers. 879 F.3d 1299,
1305 (Fed. Cir. 2018).

        Realtime also relies heavily on Magistrate Judge Love's opinions regarding
the #530 and #908 patents and their adoption by judges in other districts in
different proceedings. See Order Adopting Report and Recommendation of United
States Magistrate Judge, Realtime Data, LLC v. Actian Corp., 2016 WL 11089485
(E.D. Tex. Jan. 21, 2016); Report and Recommendation of United States
Magistrate Judge, Realtime Data, LLC v. Actian Corp., 2016 WL 11089485 (E.D.
Tex. Nov. 30, 2015); Report and Recommendation of United States Magistrate
Judge, Realtime Data, LLC v. Carbonite, Inc., 2017 WL 4693969 (E.D. Tex. Sept.
20, 2017). I disagree with Magistrate Judge Love's conclusions, and note that
since those opinions were issued, the Federal Circuit has reaffirmed that the
processing of information, without more, is not patent eligible. See, e.g., Ericsson
Inc. v. TCL Commc 'n Tech. Holdings Ltd., 955 F.3d 1317, 1327-28 (Fed. Cir.
2020) (rejecting plaintiffs argument that the claims solved a specific computer
problem because the claims lack specificity and were not particularized to any
technical environment); Customedia Techs., LLC v. Dish Network Corp., 951 F.3d
1359, 1364 (Fed. Cir. 2020) (explaining that a patent is not directed to a patent-
eligible improvement in computer functionality when computers are invoked as the
tools for abstract processes).

                                         45
      The patents' lack of a technical solution is highlighted by the claims' focus

on results and benefits without teaching how to achieve those results and benefits.

The faster speed and compression ratio limitations of the #530, #204, #908, #751,

and #458 patents are paradigmatic examples of results-based claiming. And

assertions of beneficial results do not allow a claim directed to an abstract idea to

bypass the requirements of§ 101. Elec. Power Grp., 830 F.3d at 1351 (holding

that claims on a "desirable information-based result" that are "not limited to

inventive means of achieving th[at] result" are invalid under§ 101); Apple, Inc. v.

Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016) (finding patent claims

directed to abstract ideas because they did "not claim a particular way of

programming or designing ... but instead merely claim the resulting systems.");

Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir.

2016) (finding claims abstract because they did "no more than describe a desired

function or outcome, without providing any limiting detail that confines the claim

to a particular solution to an identified problem.").

      While it might be the case that the patents' claims describe systems and

methods that are useful when applied on computers, that fact does not by itself

make the claims patent eligible. Many ideas are useful, but their utility does not

make them patentable. Einstein's theory of relativity is useful, but it is not patent




                                          46
eligible. Mayo, 566 U.S. at 71 ("Einstein could not patent his celebrated law that

E=mc 2; nor could Newton have patented the law of gravity.").

      Here, the utility of the ideas to which the asserted patents are directed does

not change the fact that the patents are directed to abstract ideas. See Secured Mail

Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 910 (Fed. Cir. 2017) ("The fact

that an [idea] can be used to make a process more efficient, however, does not

necessarily render an abstract idea less abstract."); Voit Techs. LLC v. Del-Ton, Inc.,

757 F. App'x 1000, 1003-04 (Fed. Cir. 2019) ("claims directed to 'improved speed

or efficiency inherent with applying the abstract idea on a computer' are

insufficient to demonstrate an inventive concept" (quoting Intel!. Ventures I LLC v.

Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015)). This is a case

where "patent-ineligible abstract ideas are plainly identifiable and divisible from

the generic computer limitations recited by the remainder of the claim." DDR

Holdings, 773 F.3d at 1256 (noting that such patents are subject-matter ineligible).

      Efficiency gains are not the same as a technical solution to a technical

problem. DDR Holdings teaches that because it can be difficult to distinguish

between abstract ideas and patent-eligible inventions in the realm of computer

software, one test is to ask if the patent teaches improvements that resolve

problems unique to computers. 773 F.3d at 1255-59 (finding a patent claimed

eligible subject matter because "the claimed solution is necessarily rooted in


                                          47
computer technology in order to overcome a problem specifically arising in the

realm of computer networks"). Since such technical problems only exist in the

context of computers, solutions to those problems are effectively directed to

improved computers, which are not abstract. But here the claims are not directed

to a problem that is unique to digital computers. In other words, they are not

directed to improved computers but to various ideas involving compression that

may be usefully applied by computers.

      Realtime argues that its claims "are necessarily directed to improved

systems of digital data compression." Reduxio, No. 17-1676, D.I. 14 at 13

( emphasis in original). But digital data compression is abstract. Compression has

a long history outside of computer technology. Everyday uses of compression

include shorthand, abbreviations, the repeat symbol in musical notation, and

scientific notation. These methods of compression are chosen in part based on the

content of the information being compressed. Problems related to the bandwidth

of information transfer and receipt are inevitable for any form of information

exchange, including exchanges of digital data, which is simply the representation

of information in the form of "O" s and "1 "s. The digital compression described in

the asserted patents involves applying an (unspecified) algorithm to that sequence

of"O"s and "l''s. Nothing prevents this type of analysis from being done on pen

and paper.


                                         48
      Realtime relies on the patents' statement that "digital data is thus a

representation of data that [is] not easily recognizable to humans in its native

form." Reduxio, No. 17-1676, D.I. 14 at 14 (emphasis and alterations in original)

(citing #908 patent at 1:35-37; #728 patent at 1:52-54). But the fact that digital

data is not easily recognizable does not mean that a human is incapable of

analyzing it or that it is inherently rooted in computer technology. Indeed, the

written descriptions of the patents, while sometimes focusing on computer

applications, also recognize the pervasive nature of information exchange and

attempt to reach any and all such communication. For instance, the #7 51 patent

describes itself as "universally applicable to all forms of data communication."

#751 patent at 1:43-44; see also #204 patent at 8:29-33 ("It should be noted that

the techniques, methods, and algorithms and teachings of the present invention are

representative and the present invention may be applied to any financial network,

trading system, data feed or other information system."). The problems of

information storage and transmission are not limited to a particular technological

environment, and so an idea that addresses such problems generally is not a

technological solution. See DDR Holdings, 773 F.3d at 1257.

      At an oral argument, Realtime agreed that claim 25 of the #7 51 patent,

which it treated as representative, was directed to "analyz[ing] the content of a data

block to identify a parameter or attribute or value of that block" where the analysis


                                         49
is not "based solely on reading a descriptor." Hr'g at 26:18-21, Jul. 21, 2019.

Realtime was then unable to cogently articulate how this focus was anything more

than the abstract analysis of information. When I pressed counsel during argument

to "show me where [claim 25 is] not abstract," he replied: "So, you're analyzing

that data block in a specific fashion, and by that what I mean is, you are looking at

the content of the data block itself, not at a descriptor." Id. at 27:3-8. But looking

at the content of the data as opposed to the data's descriptor is an abstract concept.

A human being can look at the data's content instead of its descriptor. Counsel did

not identify, and the patent does not teach, a technical solution that makes it

possible for a computer to look at content as opposed to a descriptor.

      Realtime also raises an argument based on its proposed claim constructions.

Realtime proposes the following constructions:

             • "compressing" I "compressed" I "compression":
                    representing I represented I representation of data
                    with fewer bits
             • "descriptor": recognizable digital data
             • "data stream": one or more data blocks transmitted in
                    sequence
             • "data block": a single unit of data, which may range in
                    size from individual bits through complete files or
                    collection of multiple files
             • "analyze": directly examine

D.I. 33 at 36. Realtime argues that its proposed constructions "confirm" that the

asserted patents are "focused" on "a technical sub-species of digital data

compression." D.I. 33 at 36. But "[t]he mere fact that Defendants' proposed

                                          50
constructions might be more specific and therefore limited to a particular

technological environment does not transform an otherwise abstract idea into a

patent-eligible application." Reese v. Sprint Nextel Corp., 774 F. App'x 656, 660

(Fed. Cir. 2019), cert. denied, 140 S. Ct. 2507 (2020). Realtime's proposed

constructions confirm that the claims are directed to data analysis. And

Kaminario, the sole defendant against which Realtime has identified particular

constructions, does not dispute Realtime's constructions for the purposes of its

motion. D.I. 34 at 19-20. Accordingly, there is no claim construction dispute

relevant to eligibility, and therefore I do not need to engage in claim construction

before ruling on the pending motions. Cleveland Clinic, 859 F.3d at 1360

("[Plaintiffs] provided no proposed construction of any terms ... that would

change the§ 101 analysis. Accordingly, it was appropriate for the district court to

determine that the testing patents were ineligible under § 101 at the motion to

dismiss stage.").

      Realtime also emphasizes dicta in DDR Holdings in which the Federal

Circuit remarked that the claims at issue were not "as technologically complex as

an improved, particularized method of digital data compression." DDR Holdings,

773 F.3d at 1259. But this statement does not mean that all patents related to

compression are subject-matter eligible. The asserted patents do not in fact offer a

"technologically complex ... improved, particularized method" for compression


                                         51
but instead recite abstract ideas with only the most general directions to apply

those ideas.

       Finally, Realtime argues that even if every individual element of the claims

were well-understood or conventional at the time of patenting, the combination of

those elements is not. Tegile Systems, No. 18-1367, D.I. 20 at 19 (citing BASCOM

Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir.

2016)). But simply combining understood steps and generic hardware in a logical,

straightforward sequence in order to implement an abstract idea does not provide

an "inventive concept." In BASCOM, the arrangement of elements was essential to

the claimed invention, and the Federal Circuit explained that the "particular

arrangement of elements [was] a technical improvement over [the] prior art."

BASCOM, 827 F.3d at 1350. But the asserted patents here do not provide a

technical improvement. Rather they "merely recite [an] abstract idea ... along

with the requirement ... to perform it on a set of generic computer components."

Id. BASCOM explained that "[s]uch claims [do] not contain an inventive concept."

Id. Even when considered as an "ordered combination," the asserted patents lack

the additional features requires at step two of the Alice inquiry. Alice, 573 U.S. at

217.




                                          52
      In short, the asserted patents are nothing "more than a drafting effort

designed to monopolize" abstract ideas for data compression. Mayo, 566 U.S. at

77 (2012). Accordingly, they are invalid under§ 101.

IV.   CONCLUSION

      For the reasons stated above, I find that all claims of the asserted patent are

invalid under § 101 for lack of subject-matter eligibility. Accordingly, I will grant

Defendants' motions to the extent they seek dismissal of the operative complaints

on § 101 grounds.

      Realtime has requested leave to amend some of its operative complaints, and

accordingly I will give it 14 days to do so in each case.

      The Court will issue Orders consistent with this Memorandum Opinion.




                                          53
